TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00240-CV


                                         N. M., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


             FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
  NO. 18-1038, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant N. M. filed her notice of appeal on April 9, 2019. The appellate record

was complete May 8, 2019, making appellant’s brief due May 28, 2019. On May 28, 2019,

counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than June 17, 2019. If the brief is not filed by that date, counsel may be required to show

cause why he should not be held in contempt of court.

               It is ordered on May 30, 2019.
Before Justices Goodwin, Baker, and Triana




                                             2